Laurie B. Mapes, OSB #841670
lauriemapes2002@yahoo.com
Attorney at Law
PO Box 1241
Scappoose OR 97056
Voice: (503) 543-2900
Fax: (503) 543-3676
  Attorney for Plaintiff




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



JOSEPHR, 1                                          Case No. 3:18-cv-01779-BR

               Plaintiff,

       V.


COMMISSIONER OF SOCIAL                              ORDERFORATTORNEYFEESUNDER
SECURITY,                                           42 U.S.C. § 406(b)

               Defendant.




       Plaintiff, Joseph R., brought this action for review of the Commissioner's final

decision to deny Plaintiffs application for disability insurance benefits under Title II of the

Social Security Act, 42 U.S.C. §§ 401-34. Doc. No. 1. The Court remanded the matter for

immediate payment of benefits. Doc. Nos. 17, 18.


1
 In the interest of privacy, this order uses only the first name and the initial of the last name of
the non-governmental party or parties in this case. Where applicable, this order uses the same
designation for a non-governmental party's immediate family member.

ORDER FOR ATTORNEY FEES UNDER42 U.S.C. § 406(b)- 1
       Plaintiff now seeks an award of attorney fees under 42 U.S.C. § 406(6). Doc. Nos. 23,

24. The Court finds that the requested fees are reasonable.

       Plaintiffs motion for attorney fees (Doc. Nos. 23, 24) is granted. Plaintiffs counsel is

awarded $14,225.50 in attorney fees under 42 U.S.C. § 406(6). Earlier, the Court awarded

Plaintiff attorney fees in the amount of $12,392.94 under the Equal Access to Justice Act, 28

U.S.C. § 2412 ("EAJA"). Doc. No. 22. Therefore, when Defendant issues the Section 406(6)

check for payment to Plaintiffs attorney, Defendant is directed to subtract the amount previously

awarded under EAJA and pay Plaintiffs attorney, Laurie B. Mapes, the balance of $1,832.56,

less any applicable processing or user fees prescribed by statute. The Section 406(6) check

should be mailed to Laurie B. Mapes at P.O. Box 1241, Scappoose OR 97056.

       IT IS SO ORDERED.

       DATED this.~ a y of fu\cs?'lr(~2020.




                                             A~b~
                                             United States Senior District Judge

SUBMITTED BY:

Isl Laurie B. Mapes
Laurie B. Mapes
OSB #841670
(503) 543-2900
Attorney for Plaintiff

ON: March 27, 2020




ORDER FOR ATTORNEY FEES UNDER42 U.S.C. § 406(6)-2
